DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Information Disclosure Statement
The non-patent literature identified as “Evidence for Common Knowledge” on the IDS submitted 01/31/2022 has not been considered since the document is not in English.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Esposito on 03/09/2022.
The application has been amended as follows: Please amend claims 1 and 10 as shown below. All other claims remain same as applicant’s submission on 11/16/2021.
(Currently Amended) A connector to fit in a window gap, the connector comprising:

an air inlet configured to connect to an exhaust outlet of an air conditioner, and receive air flowing from the exhaust outlet;
an air outlet;
a toothed insert located in the second part; and
a locking mechanism including a lever and a lock located in the first part,
wherein the first part comprises a body and the second part comprises a telescopic part, the body defines a chamber extending from the air inlet to the air outlet, the chamber receiving the air from the air conditioner via the air inlet and directing the air through the air outlet, the telescopic part defining a boundary of the chamber, the telescopic part slides in a first direction inside the body to move the boundary of the chamber in the first direction and decrease a volume of the chamber and decrease a size of the air outlet, the telescopic part slides in a second direction opposite the first direction inside the body to move the boundary of the chamber in the second direction and increase the volume of the chamber and increase the size of the air outlet, and the body and the telescopic part are reconfigurable between:
a first state in which the lever positions the lock in an opened position away from the toothed insert allowing the telescopic part to slide inside of the body in the first direction and the second direction, and
a second state in which the lever positions the lock in locked position in contact with the toothed insert locking the body and the telescopic part in relation to each other in the first direction and the second direction by a locking mechanism,
	wherein the first part and the second part form a substantially rectangular body configured to fit in the window gap.
10.	(Currently Amended) A portable air-conditioner system configured to blow air through a window, the portable air conditioner system comprising:
an air-conditioning unit having an air-conditioner exhaust outlet;
a first body having a body inlet configured to connect to the air-conditioner exhaust outlet to receive air flowing from the exhaust outlet, and a body outlet in fluid communication with the body inlet, the first body being hollow and elongated along an axis, the first body including a lock and a lever; and
a second body telescopically connected to the first body, and slidable along the axis between a first position in which a combined length of the first body and the second body has a first value, and a second position in which the combined length of the first body and the second body has a second value, the second value being higher than the first, the second body including a toothed insert,
wherein first body defines a chamber extending from the air inlet to the air outlet, the chamber receiving the air from an air conditioner via the body inlet and directing the air through the body outlet, the second body defining a boundary of the chamber, the second body slides in a first direction inside the first body to move the boundary of the chamber in the first direction and decrease a volume of the chamber and decrease a size of the air outlet, the second body slides in a second direction opposite the first direction inside the first body to move the boundary of the chamber in the second direction and increase the volume of the chamber and increase the size of the air outlet,  
wherein the first body and the second body are reconfigurable between:
a first state in which the lever positions the lock in an opened position away from the toothed insert allowing the second body to slide inside of the first body in the first direction and the second direction, and
a second state in which the lever positions the lock in locked position in contact with the toothed insert locking the first body and the second body in relation to each other in the first direction and the second direction,
	wherein the first part and the second part form a substantially rectangular body configured to fit in the window gap.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Current prior art of record teaches window connectors for air conditioning exhausts but fails to teach one in which the size of the aperture and volume of an internal chamber vary as a telescoping part is moved as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES R BRAWNER/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762